Citation Nr: 9921548	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether or not the appellant's running award of improved pension 
benefits has been properly and timely reduced and adjusted since 
February 1, 1986.  


REPRESENTATION

Appellant represented by:	R.P. Mosqueda, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean
INTRODUCTION

The appellant had active naval service from August 1945 to August 
1949.  

This matter comes to the Board of Veterans' Appeals (Board) from 
adjudicative determinations by the Los Angeles Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In March 1997, 
the Board held that the appellant was not entitled to recognition 
of three of his grandchildren as his adopted children; and that 
his wages earned in 1986, his wife's earnings from January 1991 
through June 1996, and his Philippine Social Security System 
benefits were all countable as income for the purposes of 
calculating his entitlement to VA improved disability pension.  

The appellant subsequently appealed to the U. S. Court of Appeals 
for Veterans Claims (the U. S. Court of Veterans Appeals prior to 
March 1, 1999, hereinafter the Court).  By Memorandum Decision, 
dated December 3, 1998, the Court affirmed the Board's decision 
as to all four issues set forth above, and held that the 
appellant's appeal also included "the matters of timing and 
propriety of the reductions in the appellant's pension benefits 
from February 1, 1986," and remanded these two matters to the 
Board for further action.  ([redacted])  The 
Secretary's Motion for a Partial Summary Affirmance and for a 
Partial Remand, addressed to the Court in June 1998, identified 
the issue not addressed by the Board in the March 1997 decision 
as "the propriety of the amount of pension reduction based on 
Appellant's income." (pp. 2, 9).  No further guidance has been 
provided to the Board as to the questions remaining to be 
adjudicated in this appeal.  

On October 21, 1994, VA's Debt Management Center (DMC) in St. 
Paul informed the appellant that the various reductions in his 
ongoing award of improved pension benefits necessitated by the 
discovery of previously unreported countable income had resulted 
in the creation and assessment of an overpayment against him in 
an amount calculated as $16,913.47.  On VA Form 21-4138, dated 
November 3, 1994 and addressed to the DMC, the appellant filed a 
timely notice of disagreement with this action.  Whether the DMC 
has ever issued a statement of the case in response to this 
notice of disagreement is unknown as the DMC file on this 
appellant, if any, is not part of the record in this appeal, 
which involves disagreements with adjudicative actions by the Los 
Angeles RO only.  If such a document has been issued by the Los 
Angeles RO, it is not a part of the current record on appeal.  
The appellant also appears to have an ongoing dispute with the 
DMC over the timing and the amounts allegedly withheld from his 
payments of pension benefits in recoupment of his outstanding 
overpayment.  The Board referred some of these questions to the 
RO in its March 1997 decision, and there is some information to 
indicate that DMC suspended withholdings from the appellant's 
pension payments, at least for awhile (again, the relevant 
information is not contained in the appellant's claims file and 
is not currently before the Board).  Since none of these matters 
appear to fall under the jurisdiction of the Los Angeles RO, and 
since none of them appear to be included in the "matters of 
timing and propriety of the reductions in the appellant's pension 
benefits" remanded to the Board by the Court, the question of 
whether the appellant has been properly charged with an 
overpayment of improved pension benefits, calculated as 
$16,913.47 (including the issuance of a statement of the case on 
this issue if not already accomplished), and the matter of the 
appellant's disputes with the DMC concerning the amounts withheld 
from him in recoupment of that overpayment (together with the 
propriety of withholding any amounts from him until a final 
decision is reached on his waiver request by either by the Board 
or by the Court) are referred to the DMC for appropriate further 
action.  

The question of the appellant's entitlement to a waiver of the 
recovery of the aforementioned overpayment of improved pension 
benefits was referred by the Board in its March 1997 decision to 
the RO for appropriate further action.  By letter in December 
1997, the RO indicated to the appellant that further action would 
be taken on his waiver request as soon as the file was returned 
to the RO from the current appeal.  


REMAND

In its December 1998 Memorandum Decision, the Court indicated 
that the Board had failed to deal with "matters of timing and 
propriety of the reductions in the appellant's pension benefits 
from February 1, 1986," and remanded these "two matters" to the 
Board "for further adjudication consistent with this decision."  

The Board has incorporated into the claims file copies of the 
specific pages in the record before the Court referenced by the 
Court in the aforementioned single-judge decision.  A close 
review of this material indicates to the Board that the appellant 
has raised, at a minimum, the following questions concerning RO 
actions in adjusting his pension award:  

I.     The appellant objects to the retroactive termination of 
his pension award, effective February 1, 1986 through 
February 28, 1987, due to the discovery of unreported wages 
earned by the appellant in calendar year 1986.  The Court has 
recently upheld the Board's decision that this earned income was 
countable in determining his entitlement to improved pension 
benefits, but the appellant still objects to the termination of 
his award without the 60-day notice provided in 38 C.F.R. 
§§ 3.103(b)(2) and § 3.105(h) (1998); but see also 38 C.F.R. 
§ 3.103(b)(3) for exceptions.  This matter has not been 
previously addressed by the RO, nor has the RO fully explained 
the calculation of the appellant's countable income which 
resulted in this retroactive termination.  

II.    The appellant seems to object to RO action in 
retroactively restoring his pension award at the monthly rate of 
$710, effective March 1, 1987, rather than at the initially 
awarded rate of $725 per month for that time.  This reduction was 
caused by his receipt of Philippine Social Security System (PSSS) 
benefits of $294 per year, beginning in March 1986.  The Court 
has recently affirmed the Board's determination that this 
represented a source of countable income under the improved 
pension program, but the timing and calculation of the reduced 
award have never been addressed by the RO.  

III.   The appellant also objects to the retroactive reduction 
of his pension award from $754 to $254 per month, effective 
March 1, 1991, and to all subsequent adjustments made by the RO 
due to his wife's previously unreported earnings from January 1, 
1991 to July 1, 1996.  The Court has recently affirmed the 
Board's determination that this also constituted countable income 
for improved pension purposes, but the appellant's objections to 
the timing of the reduction, and possibly to the calculation of 
the reduced award, need to be addressed by the RO.  It should 
also be noted that the appellant has erroneously characterized 
this reduction as the withholding of $500 per month from him in 
recoupment of his disputed debt, but this is not true: the RO 
reduced his monthly pension award from the higher rate based on 
its determinations of his countable income which were partially 
explained in a letter addressed to him on January 25, 1996.  
Thus, the appellant is not legally entitled to a higher rate of 
payment, despite his calculations and protestations to the 
contrary, if the RO calculations and the effective date selected 
were correct.  The amount of the reduction does not represent an 
amount being withheld from the appellant, but rather an amount by 
which he was most likely overpaid improved pension benefits due 
to the earlier, higher (but erroneous) award.  

As previously mentioned, the appellant's numerous disputes with 
action by the DMC in withholding various amounts from his later 
payments of pension benefits in recoupment of his indebtedness to 
the government are not part of the present appeal, which was 
taken exclusively from award actions taken by the RO; and these 
withholdings do not appear to form part of the matters concerning 
"reductions" in the appellant's various awards (as opposed to 
withholding of payments) of improved pension which were remanded 
to the Board by the Court.  In its pleading submitted to the 
Court in June 1998, VA described the issues unaddressed by the 
Board in its March 1997 decision as "the propriety of the amount 
of pension reduction based upon the appellant's income since 
1986."  The Court does not appear to have expanded or 
contradicted this definition of the remaining issues on appeal, 
which reflects no mention of withholdings initiated by DMC 
beginning no earlier than 1995.  

In his written statements, the appellant has frequently cited to 
the provisions of 38 C.F.R. § 19.4 (renumbered § 19.53, effective 
March 4, 1992) as relevant to this appeal.  It appears that this 
is mainly in reference to his disputes with the DMC over the 
timing and amounts of the withholdings in recoupment of his 
overpayment; but the Board also observes that this regulation is 
limited in its application to administrative appeals, which the 
current appeal by the appellant is not.  See 38 C.F.R. § 19.50 
(1998).  

The Board commends the RO for its valiant attempt in January 1996 
to set forth an explanation of its award actions to the appellant 
from February 1986 to December 1995.  However, given the 
unfortunate situation in this case in which the appellant appears 
to misunderstand and object to virtually every action taken by 
the RO, and then produce lengthy written arguments on his own 
behalf which are often confusing and sometimes almost 
incomprehensible, a fuller explanation might be of assistance.  
It is hoped that, once a comprehensive explanation of the reasons 
and bases for the RO reductions to the appellant's improved 
pension award has been provided, the appellant's attorney may 
confer with his client and more precisely identify the remaining 
areas in dispute and the bases for any continuing disputes.  

Accordingly, this appeal is remanded for the following further 
development:  

1.  The RO should prepare and furnish to 
the appellant and his representative a 
comprehensive explanation of the reasons 
and bases for all reductions and 
adjustments to his pension award from 
February 1, 1986 through at least to 
July 1, 1996.  At a minimum, the RO should 
include in this document a month-by-month 
summary of the following information: (a) 
the maximum amount of improved pension 
payable during that month to a veteran 
without any countable income; (b) the 
amount of the appellant's countable income 
for that month, with a complete explanation 
of how that countable income was 
calculated; (c) the amount of improved 
pension benefits legally payable to the 
appellant for that month, based upon the 
calculations of his countable income; (d) 
the amount of improved pension benefits 
actually paid to the appellant for that 
month; (e) a full explanation of the reason 
and legal justification for any 
reductions/adjustments to the appellant's 
initial award of improved pension benefits 
for that month, including the timing of 
those adjustments; and (f) the amount, if 
any, by which the appellant was 
overpaid/underpaid for that month.  The RO 
should also respond to the appellant's 
contentions concerning the applicability of 
38 C.F.R. §§ 3.103(b)(2) and § 3.105(h) to 
these retroactive reductions and 
adjustments to his award of improved 
pension benefits.  

2.  The appellant and his representative 
should be given a reasonable amount of time 
in which to respond to the explanation 
described above, after which the RO should 
review the evidence and determine if any 
further adjustments are necessary.  

3.  At the same time, the DMC or other 
appropriate agency should, if it has not 
already done so, issue a statement of the 
case to the appellant and his 
representative on the issues of whether an 
overpayment of improved pension benefits in 
an amount calculated (as of October 1994) 
as $16,913.47, has been properly created 
and assessed against him.  If appropriate, 
the responsible agency should also issue a 
statement of the case on the issue of 
whether all funds withheld from the 
appellant's payments of improved pension in 
recoupment of the overpayment have been 
properly withheld, including a computation 
of the amount of the debt recovered from 
him so far.  The appellant is advised that 
these matters will not be sent to the Board 
for appellate review unless he perfects 
separate appeals by the filing a timely 
substantive appeal within 60 days of the 
mailing of the statement of the case (see 
38 C.F.R. § 20.302(b) (1998)).  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate supplemental 
statement of the case and provided an opportunity to respond.  In 
accordance with proper appellate procedures, the case should then 
be returned to the Board for further appellate consideration.  
The appellant need take no further action until he is so 
informed, but he may furnish additional evidence and/or argument 
while the case is in remand status.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board is appealable to the U.S. Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).










